Title: To James Madison from John Armstrong, Jr., 17 February 1808
From: Armstrong, John, Jr.
To: Madison, James



Sir,
Paris 17 february 1808.

Inclosed is a copy of the answer from the Minister of Marine to my letter of the 13 instant in relation to the sale of a part of the Cargo of the Ship James Adams.  It would now appear, that the promises of forbearance made by another Department, are applicable only to vessels sequestered in the Ports, and not to such as have been captured at Sea.
I omitted mentioning in my letter of the 15th., the outlawry of our Commerce by the King of Holland.  His ports are only open to us in a storm and while that lasts, we are to be regarded as Prisoners.  It is not easy to explain such outrageous policy.  Our’s, in being more temperate, will not, I flatter myself, be less firm.  With the highest respect, I am, Sir, Your most obedient & very humble servant

JArmstrong

